09-1834-ag
         Balde v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A099 683 537
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     Rulings by summary order do not have precedential effect. Citation to a summary order
     filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
     Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order
     in a document filed with this court, a party must cite either the Federal Appendix or an
     electronic database (with the notation “summary order”). A party citing a summary order
     must serve a copy of it on any party not represented by counsel.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 3 rd day of February, two thousand ten.
 5
 6       PRESENT:
 7                         JOHN M. WALKER, JR.,
 8                         ROBERT A. KATZMANN,
 9                         GERARD E. LYNCH,
10                                 Circuit Judges.
11
12       ______________________________________
13
14       ALSENI BALDE,
15                Petitioner,
16
17                          v.                                  09-1834-ag
18                                                              NAC
19       ERIC H. HOLDER, JR.,
20       UNITED STATES ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:                 Ronald S. Salomon, New York, New
25                                       York.
1    FOR RESPONDENT:          Tony West, Assistant Attorney
2                             General; Richard M. Evans, Assistant
3                             Director; Sharon M. Clay, Trial
4                             Attorney, Office of Immigration
5                             Litigation, United States Department
6                             of Justice, Washington, D.C.

7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED, that the petition for review

10   is DENIED.

11       Alseni Balde, a native and citizen of Guinea, seeks

12   review of a March 31, 2009 order of the BIA affirming the

13   February 22, 2007 decision of Immigration Judge (“IJ”)

14   Steven R. Abrams, which pretermitted Balde’s application for

15   asylum as untimely and denied his application for

16   withholding of removal and relief under the Convention

17   Against Torture (“CAT”), finding petitioner’s testimony

18   incredible.    In re Alseni Balde No. A099 683 537 (BIA Mar.

19   31, 2009), aff’g No. A099 683 537 (Immig. Ct. N.Y. City Feb.

20   22, 2007).    We assume the parties’ familiarity with the

21   underlying facts and procedural history in this case.

22       Balde does not challenge the pretermission of his

23   asylum application, taking issue only with the IJ’s

24   credibility finding.    The Court reviews the agency’s factual

25   findings, including credibility determinations, under the

                                    2
1    substantial evidence standard.    Wu Biao Chen v. INS, 344

2    F.3d 272, 275 (2d Cir. 2003)(per curiam).    The agency’s

3    findings are “conclusive unless any reasonable adjudicator

4    would be compelled to conclude to the contrary.”    8 U.S.C. §

5    1252(b)(4)(B).

6        Here, substantial evidence supports the agency’s

7    adverse credibility determination.    Xiu Xia Lin v. Mukasey,

8    534 F.3d 162, 167 (2d Cir. 2008).    The agency reasonably

9    relied on Balde’s inability to testify consistently

10   regarding: (1) the nature of his involvement with the UPR

11   political party; (2) the details of his alleged beating

12   while in custody; (3) when and how often he met his cousin

13   in Canada; and (4) how he entered the United States from

14   Canada.   A reasonable fact finder would not be compelled to

15   credit Balde’s explanations for these inconsistencies.       See

16   Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

17   Although Balde argues that the discrepancies were too minor

18   to support an adverse credibility determination, under the

19   Real ID Act, which applies to Balde’s application for

20   relief, “an IJ may rely on any inconsistency or omission in

21   making an adverse credibility determination as long as the

22   ‘totality of the circumstances’ establishes that an asylum


                                   3
1    applicant is not credible.”    Xiu Xia Lin, 534 F.3d at 167.

2    Finally, we find no support for Balde’s argument that the IJ

3    failed to consider evidence in the record.    See Xiao Ji Chen

4    v. U.S. Dep’t of Justice, 471 F.3d 315, 338 n. 17 (2d Cir.

5    2006).

6        Accordingly, substantial evidence supports the IJ’s

7    adverse credibility determination.    See 8 U.S.C.

8    §§ 1158(b)(1)(B)(iii), 1252(b)(4)(B).    Because all of

9    Balde’s claims for relief were based on the same factual

10   predicate, the agency’s denial of withholding of removal and

11   CAT relief was proper.   See Paul v. Gonzales, 444 F.3d 148,

12   156 (2d Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot. Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23
24
25

                                    4